DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 June 2022.

Drawings
The drawings were received on 20 November 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
Claims 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0200915 A1) in view of Park et al. (US 2017/0102738 A1).
	Lee et al. is directed to a foldable display device comprising a display panel, polarizing member, and window with bonded together with adhesive members each having a storage modulus of about 5 to 50 kPa at -25 oC (paragraph 0008).  The adhesive members each have thicknesses of 25-100 m (paragraphs 0013-0014).  The foldable display device may have a radius of curvature in the range of about 0.5 to 10 mm (paragraph 0053).  The base substrate of the display panel may be polyethylene terephthalate (paragraph 0072).  A protective film, such as a polyimide film, may be disposed under the display panel (paragraph 0152).  The adhesive of the adhesive members may be an acrylic, silicone-based, or polyurethane polymer (paragraph 0142).
	The polyethylene terephthalate base substrate of the display panel reads on the polymer film of the instant claims; the 1st adhesive member reads on the adhesive layer of the instant claims; the window and polarizer read on the display module of the instant claims.
	Lee et al do not recite the creep value under load of 3 N for 2 hours at room temperature for their adhesive layers.  However, the adhesive of Lee et al. is designed to reduce or prevent the generation of micro-bubbles (paragraph 0178) and interlayer peeling when in a bent shape (paragraph 0181).  Lee et al. further teach maximum creep strain as a results effective variable related to reducing/preventing interlayer peeling after bending and unbending (paragraphs 0128-0130).  According to the instant specification, providing the adhesive with a creep value of 100 to 800% at room temperature maintains good adhesion and excellent durability even when deformed due to repeated bending minimizing the formation of wrinkles or the like (paragraphs 0057-0059 on pages 11-12).  Since Lee et al. teach selecting an adhesive with a maximum creep strain chosen so as to reduce/prevent generation of micro-bubbles and interlayer peeling upon bending and since the instant specification teaches that the creep value range recited in claim 1 is chosen to minimize the formation of wrinkles and the like while maintaining adhesion even when repeatedly bent, one of ordinary skill in the art would expect the adhesive of Lee et al. to inherently have a creep value satisfying the limitations of instant claims 1, 8, and 17.  Alternatively, it would have required no more than routine experimentation and ordinary skill to determine a suitable creep for the adhesive of Lee et al. for preventing interlayer peeling after bending and unbending, a creep that would be expected to satisfy the creep limitations of instant claims 1, 8, and 17 since the creep value of the instant invention is also selected to reduce/prevent interlayer peeling after bending and unbending.
	While Lee et al. is directed to a display that is foldable about a bending axis, Lee et al. do not teach or suggest a second bending axis spaced apart from the first bending axis wherein the device is in-foldable about the first bending axis and in-foldable and out-foldable about the second bending axis.
	Park et al. is directed to a flexible display (paragraph 0002).  Park et al. illustrate that flexible displays may have one bending axis or multiple bending axes, allowing users to change the size of the device according to the folding state of the device (Figure 1A to 1E and paragraph 0058).  The folding state includes any of in-folding state and out-folding state (paragraph 0063).  In one embodiment, the device includes a plurality of folding lines and may include both the in-folding state and the out-folding state (paragraph 0068).
	It would have been obvious to one of ordinary skill in the art to provide the display device of Lee et al. with an additional bending axis to provide users with greater control over the size of the device.  Moreover, in the absence of a showing of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art to provide one or more of the bending axes with both an in-folding state and an out-folding state for greater versatility.


Claims 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0200915 A1) in view of Park et al. (US 2017/0102738 A1) as applied to claim 12 above, and further in view of Invie et al. (US 6,277,485 B1).
	Lee et al. taken in view of Park et al. suggest all the limitations of claims 13, 15, and 16, as outlined above, except for the inclusion of a functional layer  comprising a fluorine-containing silane compound.
	Invie et al. is directed to a protective coating comprising an antisoiling coating (column 2, lines 24-30).  The coating may be applied to a display device (column 1, lines 6-15).  The antisoiling coating comprises a fluorinated silane (column 2, lines 29-40).
	It would have been obvious to one of ordinary skill in the art to apply the protective coating of Invie et al. comprising a fluorinated silane to the display device of Lee et al. to yield a device that is easy to clean.


Allowable Subject Matter
Claims 17 and 20 are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Since claim 17 now contains all the limitations of original claim 19 and since claim 20 depends from claim 17, claims 14, 17, and 20 are allowable for the reasons set forth in paragraph 14 of the Office action mailed 26 August 2022.

Response to Arguments
Applicant’s arguments, see pages 12-13 in the reply filed 20 November 2022, with respect to the rejection of claim 11 (the limitations of which are now included in independent claim 8) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Lee et al. (US 2017/0200915 A1) in view of Park et al. (US 2017/0102738 A1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787